IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                      )
                                               No. 77060-8-I
                     Respondent,
                                               DIVISION ONE
              v.                          )
                                          )
EARL IRA BOWMAN,                          )    UNPUBLISHED OPINION
                                          )
                     Appellant.           )    FILED: April 15, 2019


       PER CURIAM. Earl Ira Bowman appeals the trial court’s order denying

his “request to recall NCO” entered as part of the judgment and sentence

imposed upon his conviction of assault in the third degree. His court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a

good faith argument on review. Pursuant to State v. Theobald, 78 Wash. 2d 184,

470 P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87S. Ct. 1396, 18
L. Ed. 2d 493 (1967), the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record
      that might arguably support the appeal. (2) A copy of counsel’s
      brief should be furnished the indigent and (3) time allowed him to
      raise any points that he chooses; (4) the court—not counsel—then
      proceeds, after a full examination of all the proceedings, to decide
      whether the case is wholly frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Bowman’s counsel on appeal filed a

brief with the motion to withdraw. Bowman was served with a copy of the brief
No. 77060-8-1/2

and informed of his right to file a statement of additional grounds for review.

Bowman has not filed a statement of additional grounds.

       The material facts are accurately set forth in counsel’s brief in support of

the motion to withdraw. The court has reviewed the briefs filed in this court and

has independently reviewed the entire record. The court specifically considered

the following potential issues raised by counsel:

       1. Did the trial court err in refusing to modify the judgment and sentence by
          striking the no-contact order?
       2. Was Bowman denied due process and equal protection as a result of the
          court’s ruling?

      The potential issues are wholly frivolous. Counsel’s motion to withdraw is

granted and the appeal is dismissed.

                     FOR THE COURT:




                                               A1~